Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered February 18, 2000, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Having been accused of engaging in sexual intercourse with a child less than 11 years old, defendant was charged with rape in the first degree and endangering the welfare of a child. Pursu- ant to a plea agreement and in full satisfaction of the indict- ment, defendant pleaded guilty to the crime of sexual abuse in the first degree and was sentenced to a negotiated prison term of six years. He now appeals.
Defense counsel seeks to be relieved of the assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Ac- cordingly, the judgment is affirmed and defense counsel’s ap- plication for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.E, Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted. 5